


Exhibit 10.42

 

ASSIGNMENT OF INSURANCE
(this “Assignment”)

 

Global Geophysical Services, Inc. (the “Assignor”), a Delaware corporation, the
owner of the vessels listed on Schedule I attached hereto (the “Vessels”), in
consideration of One Dollar ($1.00) lawful money of the United States of America
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, has sold, assigned, transferred and set over, and by
this instrument does sell, assign, transfer and set over unto Bank of America,
N.A. (the “Assignee”), as administrative agent (the “Administrative Agent”) for
the benefit of the Secured Parties defined under that certain Credit Agreement
dated as of April 30, 2010, (as amended or otherwise modified from time to time,
the “Credit Agreement”) among the Assignor, as borrower, the Assignee, as
Administrative Agent, Swing Line Lender and L/C Issuer, and the Lenders (as
defined therein), and unto the Assignee’s successors and permitted assigns, to
its and its successors’ and permitted assigns’ own proper use and benefit, and,
as security for all of the Obligations (as defined in the Credit Agreement) of
the Assignor and the other Loan Parties and to secure as well the performance
and observance of all agreements, covenants and provisions contained in this
Assignment, the other Loan Documents and any Secured Cash Management Agreements
or Secured Hedge Agreements (each as defined in the Credit Agreement), all
right, title and interest of the Assignor under, in and to (i) all insurances in
respect of the Vessels, whether heretofore, now or hereafter effected, and all
renewals of or replacements for the same (the “Insurances”), (ii) all claims,
returns of premium and other moneys and claims for moneys due and to become due
under or in respect of the Insurances, (iii) all other rights of the Assignor
under or in respect of the Insurances and (iv) any proceeds of any of the
foregoing. Capitalized terms used herein and not otherwise defined are used
herein as defined in the Credit Agreement.

 

Section 1.               Representations, Warranties and Covenants.  The
Assignor hereby warrants and represents that each of the Insurances is in full
force and effect and is enforceable in accordance with its terms, and that the
Assignor is not in default thereunder.  The Assignor hereby further warrants and
represents that it has not assigned, pledged or in any way created or suffered
to be created any security interest in the whole or any part of the right, title
and interest hereby assigned, except for the assignment to the Assignee.  The
Assignor hereby covenants that, without the prior written consent thereto of the
Assignee, so long as this Assignment shall remain in effect, it will not assign
or pledge the whole or any part of the right, title and interest hereby assigned
to anyone other than the Assignee, its successors or assigns, and it will not
take or omit to take any action, the taking or omission of which might result in
an alteration or impairment of the Insurances in any material respect, or of
this Assignment or of any of the rights created by the Insurances or this
Assignment.

 

The Assignor hereby further covenants and agrees to procure that notice of this
Assignment shall be duly given to all underwriters and that where the consent of
any underwriter is required pursuant to any of the insurances assigned hereby it
shall be obtained and evidence thereof shall be given to the Assignee, or, in
the alternative, that in the case of protection and indemnity coverage the
Assignor shall obtain, with the Assignee’s approval, a letter of undertaking by
the underwriters or clubs, and that there shall be duly endorsed upon all slips,
cover notes, policies, certificates of entry or other instruments issued or to
be issued in

 

--------------------------------------------------------------------------------


 

connection with the insurances assigned hereby such clauses as to named assured
or loss payees as the Assignee may require or approve.  In all cases (except in
the case of protection and indemnity coverage), unless otherwise agreed in
writing by the Assignee, such slips, cover notes, notices, certificates of entry
or other instruments shall show the Assignee as named assured and shall provide
that there will be no recourse against the Assignee for payment of premiums,
calls or assessments.

 

The Assignor agrees that at any time and from time to time, upon the written
request of the Assignee, its successors and permitted assigns, the Assignor will
promptly and duly execute and deliver any and all such further instruments and
documents as the Assignee, its successors and permitted assigns may reasonably
request in order to obtain the full benefits of this Assignment and of the
rights and powers herein granted.

 

Any payments made pursuant to the terms hereof shall be made to such account as
may, from time to time, be designated by the Assignee.

 

Section 2.               Freedom of Assignee from Obligations.  It is hereby
expressly agreed that anything herein contained to the contrary notwithstanding,
the Assignor shall remain liable under the Insurances to perform all of the
obligations assumed by it thereunder and the Assignee shall have no obligation
or liability (including, without limitation, any obligation or liability with
respect to the payment of premiums, calls or assessments) under the Insurances
by reason of or arising out of this Assignment, nor shall the Assignee be
required or obligated in any manner to perform or fulfill any obligations of the
Assignor under or pursuant to the Insurances or to make any payment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Assignee or to present or file any claim, or to take any other action to collect
or enforce the payment of any amounts which may have been assigned to it or to
which it may be entitled hereunder at any time or times.

 

Section 3.               Power of Attorney; Financing Statements. The Assignee,
its successors and permitted assigns, are hereby constituted lawful attorneys,
irrevocably, with full power (in the name of the Assignor or otherwise) to ask,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys due and to become due under or arising out of the
Insurances, to endorse any check or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
which the Assignee may deem to be necessary or advisable in the premises.  Any
action or proceeding brought by the Assignee pursuant to any of the provisions
hereof or of the Insurances or otherwise, and any claim made by the Assignee
hereunder or under the Insurances, may be compromised, withdrawn or otherwise
dealt with by the Assignee without any notice to, or approval of the Assignor. 
The Assignor hereby irrevocably authorizes the Assignee, at the Assignor’s
expense, to file, at any time and from time to time, such financing and
continuation statements or papers of similar purpose or effect relating to this
Assignment, without the Assignor’s signature, as the Assignee at its option may
deem appropriate and appoints the Assignee as the Assignor’s attorney-in-fact to
execute any such statements in the Assignor’s name and to perform all other acts
which the Assignee may deem appropriate to perfect and continue the security
interests conferred hereby.

 

2

--------------------------------------------------------------------------------


 

Section 4.               Irrevocable Assignment.  The powers and authority
granted to the Assignee herein have been given for a valuable consideration and
are hereby declared to be irrevocable and may not be amended or waived except by
an instrument in writing signed by the party against whom enforcement is sought.

 

Section 5.               Conditions of Assignment.  Unless and until an Event of
Default shall have occurred and be continuing under that certain First Preferred
Fleet Mortgage effective as of April 30, 2010, in respect of the Vessels by the
Assignor to the Assignee, as Administrative Agent (the “Mortgage”), the Assignor
shall be entitled to exercise all its rights under the Insurances (subject to
the provisions of this Assignment) in all respects as if this Assignment had not
been made.

 

Section 6.               Governing Law.

 

(a)               This Assignment shall be construed in accordance with and
governed by the laws of the State of New York, United States of America, without
regard to its conflict of laws rules (other than Section 5-1401 of the New York
General Obligations Law).  The Assignor hereby irrevocably and unconditionally
submits itself to the non-exclusive jurisdiction of the courts of the State of
New York sitting in New York City and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, for the
purposes of (and solely for the purposes of) any suit, action or other
proceeding arising out of, or relating to, this Assignment or any of the
transactions contemplated hereby, hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard in such New York State or
Federal court and hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason whatsoever, that such suit, action or proceeding is
brought in an inconvenient forum, or that the venue of such suit, action or
proceeding is improper, or that this Assignment or the subject matter hereof may
not be enforced in or by such courts.  The Assignor irrevocably consents to the
service of any and all process in any such suit, action or proceeding by the
mailing of copies of such process to the Assignor at its address specified in
Section 7 hereof.  The Assignor agrees that a final judgment in any such action,
suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this paragraph shall affect the right of the Assignee to serve legal
process in any other manner permitted by law or affect the right of the Assignee
to bring any action or proceeding against the Assignor or its property in the
courts of any other jurisdiction.

 

(b)              BY ITS SIGNATURE BELOW WRITTEN THE ASSIGNOR HEREBY IRREVOCABLY
WAIVES UNDER APPLICABLE LAW ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT, THE CREDIT AGREEMENT OR THE
MORTGAGE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 7.               Notices.  All notices or other communications required
or permitted to be made or given hereunder shall be made in writing, in English,
and personally delivered to an officer or other responsible employee of the
addressee, or sent, by registered air mail, return

 

3

--------------------------------------------------------------------------------


 

receipt requested, postage prepaid, facsimile transmission, or other direct
written electronic means to the applicable address set forth under such party’s
name below, or to such other address as any party hereto may from time to time
designate to the others in such manner:

 

If to the Assignee:

 

Bank of America, N.A., Administrative Agent

901 Main Street

Mail Code TX1-492-14-11

Dallas, Texas 75202

Attention:  Michelle Diggs

Telephone:  214-209-4126

Telecopier:  214-290-8365

Electronic Mail:  michelle.diggs@baml.com

 

If to the Assignor:

 

Global Geophysical Services, Inc.

13927 South Gessner Road

Missouri City, Texas  77489

Attention:  Jerry Dresner

Telephone: 713-808-7257

Telecopier: 713-808-7757

Electronic mail:  jerry.dresner@globalgeophysical.com

 

Any communication personally delivered shall be deemed to have been validly and
effectively given or delivered on the date of such delivery.  Any communication
transmitted by facsimile, or other direct written electronic means, or by
registered air mail, shall be deemed to have been validly and effectively given
or delivered on the day when received.

 

Section 8.               Headings.  The division of this Assignment into
sections and the insertion of headings are for convenience of reference only and
shall not affect the interpretation or construction of this Assignment.

 

Section 9.               Termination.  This Assignment shall create a continuing
security interest and shall (a) remain in full force and effect until the
Aggregate Commitments have been fully and finally terminated and all of the
Obligations have been indefeasibly paid in full (other than contingent
indemnification obligations and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and all Letters of Credit have expired or terminated (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), at which time the
Administrative Agent shall execute and deliver to the Assignee or the Assignee’s
designee, at the Assignee’s expense, all termination statements and similar
documents which the Assignee shall reasonably request from time to time to
evidence such termination, (b) be binding upon the Assignor and its successors,
transferees and assigns, and (c) inure, together with the rights and remedies of
the Assignee hereunder, to the benefit of and be binding upon, the Assignee and
the

 

4

--------------------------------------------------------------------------------


 

Lenders and their respective successors, transferees, and assigns.  Without
limiting the generality of the foregoing clause, when any Assignee assigns or
otherwise transfers any interest held by it under the Credit Agreement or other
Loan Document to any other Person pursuant to the terms of the Credit Agreement
or such other Loan Document, that other Person shall thereupon become vested
with all the benefits held by such Assignee under this Assignment.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
this 30th day of April, 2010.

 

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ P. Mathew Verghese

 

 

 

 

Name: P. Mathew Verghese

 

Title: Senior VP and Chief Financial Officer

The terms and conditions of

 

 

this Assignment are hereby

 

 

 

 

ACCEPTED BY:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Description of Vessels

 

OWNER

 

VESSEL

 

OFF. NO

 

FLAG OF DOCUMENTATION

 

Global Geophysical Services, Inc.

 

Global Mirage

 

1060662

 

United States

 

Global Geophysical Services, Inc.

 

Global Quest

 

1050795

 

United States

 

Global Geophysical Services, Inc.

 

Global Vision

 

1058458

 

United States

 

Global Geophysical Services, Inc.

 

James H. Scott

 

1172960

 

United States

 

Global Geophysical Services, Inc.

 

Global Longhorn

 

1208913

 

United States

 

Global Geophysical Services, Inc.

 

Lori B

 

1111303

 

United States

 

 

--------------------------------------------------------------------------------


 

NOTICE OF ASSIGNMENT

 

To Whom It May Concern:

 

Global Geophysical Services, Inc., a Delaware corporation, (the “Owner”), owner
of the vessels listed on Schedule I attached hereto (the “Vessels”), HEREBY
GIVES NOTICE that by an Assignment dated April 30, 2010 and made by the Owner to
Bank of America, N.A. (the “Assignee”), as Administrative Agent pursuant to, and
for the benefit of the Secured Parties as defined under, that certain Credit
Agreement dated as of April 30, 2010 (as amended or otherwise modified from time
to time, the “Credit Agreement”), among, inter alia, the Owner, as borrower, the
Assignee, as Administrative Agent, Swing Line Lender, and L/C Issuer (each as
defined therein), and the Lenders (as defined therein), the Owner assigned to
the Assignee all of the Owner’s right, title and interest in and to all
insurances and the benefit of all insurances heretofore, now or hereafter taken
out in respect of the Vessels.  This Notice and the attached Loss Payable
Clauses are to be endorsed on all policies and certificates of entry evidencing
such insurances.

 

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOSS PAYABLE CLAUSES

 

Loss, if any, payable to Bank of America, N.A., in its capacity as
Administrative Agent pursuant to, and for the benefit of the Secured Parties (as
defined under that certain Credit Agreement dated as of April 30, 2010 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
Global Geophysical Services, Inc., a Delaware corporation (the “Borrower”), the
Lenders party thereto from time to time, and the Assignee, as Administrative
Agent, Swing Line Lender and L/C Issuer relating to that certain First Preferred
Fleet Mortgage dated April 30, 2010 (the “Mortgage”) by the Borrower (the
“Owner”) to Administrative Agent, as Mortgagee (the “Mortgagee”) for
distribution by it to the Mortgagee and then to the Owner as their respective
interests may appear, or order, except that, unless the underwriters have been
otherwise instructed by notice in writing from the Mortgagee in the case of any
loss involving any damage to any Vessel or liability of any Vessel, the
underwriters may pay directly for the repair, salvage, liability or other
charges involved or, if the Owner shall have first fully repaired the damage and
paid the cost thereof, or discharged the liability or paid all of the salvage or
other charges, then the underwriters may pay the Owner as reimbursement
therefor, provided, however, that if such damage involves a loss in excess of
U.S. $                   or its equivalent the underwriters shall not make such
payment without first obtaining the written consent thereto of the Mortgagee.

 

In the event of an actual or constructive total loss or a compromised or
arranged total loss or requisition of title, all insurance payments therefor
shall be paid to the Mortgagee, for distribution by it in accordance with the
terms of the Mortgage.

 

--------------------------------------------------------------------------------
